896 F.2d 547Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Willard R. MEADOWS, Plaintiff-Appellant,v.GENERAL ELECTRIC COMPANY, Defendant-Appellee.
No. 89-2756.
United States Court of Appeals, Fourth Circuit.
Submitted:  Nov. 30, 1989.Decided:  Jan. 26, 1990.Rehearing and Rehearing In Banc Denied March 20, 1990.

Willard R. Meadows, appellant pro se.
Clinton Stephen Morse, Woods, Rogers & Hazlegrove, for appellee.
Before DONALD RUSSELL, PHILLIPS and MURNAGHAN, Circuit Judges.
PER CURIAM:


1
Willard R. Meadows appeals from the district court's order dismissing his suit on res judicata grounds.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Meadows v. General Electric, CA-89-557-R (W.D.Va. July 13, 1989).  We deny Meadows' motion for appointment of counsel and dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.